FILED
                             NOT FOR PUBLICATION                            FEB 22 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-30156

                Plaintiff - Appellee,             D.C. No. 4:08-cr-00001-RRB-1

  v.
                                                  MEMORANDUM *
LAMON GLENN WASHINGTON, AKA
Monte,

                Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Alaska
                  Ralph R. Beistline, Chief District Judge, Presiding

                             Submitted February 21, 2012 **

Before: FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Lamon Washington appeals the 87 month sentence imposed following his

guilty plea to drug conspiracy in violation of 21 U.S.C. §§ 846 and 841(a)(1) and

841(b)(1)(B).


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Washington contends that the district court erred by applying a three-level

adjustment for his role as a manager or supervisor under U.S.S.G. § 3E1.1(a). The

district court did not clearly err in light of Washington’s admission at the plea

hearing that he was involved in a drug conspiracy that involved five people, and

that he directed and managed other participants in transporting the drugs. See

United States v. Egge, 223 F.3d 1128, 1132 (9th Cir. 2000) (three-level adjustment

proper where defendant used others to help him sell drugs).

      AFFIRMED.




                                           2                                    11-30156